John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210 December 8, 2009 To the Trustees of John Hancock Funds 601 Congress Street Boston, MA 02210 Re: Expense Limitation Letter Agreement and Voluntary Expense Limitation Notice With reference to each of the Advisory Agreements entered into by and between John Hancock Advisers, LLC (the Adviser) and each of the trusts listed in Appendix A to this letter (each, a Trust and collectively, the Trusts), on behalf of each of their respective series listed in Appendix A (each, a Fund and collectively, the Funds), we hereby notify you as follows: 1. The Adviser agrees to contractually waive its advisory fees and, to the extent necessary, reimburse other expenses of each Fund as set forth in Appendix B , AppendixC and Appendix D hereto. 2. The Adviser agrees to voluntarily waive its advisory fees and, to the extent necessary, reimburse other expenses of each Fund as set forth in Appendix E and Appendix F hereto. 3. We understand and intend that you will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statement on Form N-1A for the Trusts and the Funds with the Securities and Exchange Commission, in accruing each Funds expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit you so to rely. Very truly yours, JOHN HANCOCK ADVISERS, LLC By: /s/Jeffrey H. Long Jeffrey H. Long Chief Financial Officer Agreed and Accepted on behalf of each applicable Trust listed in Appendix A By: /s/Charles Rizzo Charles Rizzo Chief Financial Officer A copy of the document establishing each Trust is filed with the Secretary of TheCommonwealth of Massachusetts. This Agreement is executed by the officer not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trusts individually but only upon the assets of the Funds. APPENDIX A TRUSTS and Funds JOHN HANCOCK BOND TRUST Government Income Fund High Yield Fund Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND California Tax-Free Income Fund JOHN HANCOCK CAPITAL SERIES Classic Value Fund U. S. Global Leaders Growth Fund JOHN HANCOCK CURRENT INTEREST Money Market Fund JOHN HANCOCK EQUITY TRUST Small Cap Fund JOHN HANCOCK INVESTMENT TRUST Balanced Fund Global Opportunities Fund Large Cap Equity Fund Small Cap Intrinsic Value Fund Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II Financial Industries Fund Regional Bank Fund Small Cap Equity Fund JOHN HANCOCK INVESTMENT TRUST III Greater China Opportunities Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST High Yield Municipal Bond Fund Tax-Free Bond Fund JOHN HANCOCK SERIES TRUST Mid Cap Equity Fund JOHN HANCOCK SOVEREIGN BOND FUND Bond Fund JOHN HANCOCK STRATEGIC SERIES Strategic Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND Massachusetts Tax-Free Income Fund New York Tax-Free Income Fund APPENDIX B Fund Level Contractual Expense Limitations For purposes of this Appendix: “Expenses” means all the expenses of a Fund excluding: (i) taxes; (ii) portfolio brokerage commissions; (iii) interest; (iv) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business; (v)underlying fund expenses; (vi) Rule 12b-1 fees; (vii) transfer agency fees; and (viii)fees under any agreements or plans of the Fund dealing with services for shareholders and others with beneficial interests in shares of the Trust. “Expense Limit” means the percentage of a Fund’s average annual net assets (on an annualized basis) set forth below.
